Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 07/01/2022.

Status of Claims
3.	Claims 1-13 and 15-19 are pending in this application.
           Claims 11-7, 10-13, 15, 16, 18, and 19 are currently amended, and claim 14 is currently canceled.

Claim Interpretation 
4.        It is noted that apparatus claims 1-7 and 10-14, with claim 1 being in independent form were amended to recite “a processor and a memory” to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Examiner’s Statement of Reasons for Allowance
5.        Claims 1-13 and 15-19 are allowed.

6.        The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“acquiring a plurality of videos captured by a plurality of imaging apparatuses; extracting one or more pieces of object information each representing a trajectory of an object from each of the plurality of acquired videos; generating a synopsis video obtained by gathering objects on one background image based on the extracted object information; and reproducing the generated synopsis video, wherein, in a case where object information displayed in the generated synopsis video is selected by a user during reproduction of the generated synopsis video, a synopsis video obtained only from a video captured by the imaging apparatus having captured the selected object information is reproduced instead of the generated synopsis video.” along with all the other limitations as required by independent claim 1.

Regarding Claim 18:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“acquiring a plurality of videos captured by a plurality of imaging apparatuses; extracting one or more pieces of object information each representing a trajectory of an object from each of the plurality of acquired videos; and generating a synopsis video obtained by gathering objects on one background image based on the extracted object information; and reproducing the generated synopsis video, wherein, in a case where object information displayed in the generated synopsis video is selected by a user during reproduction of the generated synopsis video, a synopsis video obtained only from a video captured by the imaging apparatus having captured the selected object information is reproduced instead of the generated synopsis video.” along with all the other limitations as required by independent claim 18.
Regarding Claim 19:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“acquiring a plurality of videos captured by a plurality of imaging apparatuses; extracting one or more pieces of object information each representing a trajectory of an object from each of the plurality of acquired videos; generating a synopsis video obtained by gathering objects on one background image based on the extracted object information; and reproducing the generated synopsis video, wherein, in a case where object information displayed in the generated synopsis video is selected by a user during reproduction of the generated synopsis video, a synopsis video obtained only from a video captured by the imaging apparatus having captured the selected object information is reproduced instead of the generated synopsis video.” along with all the other limitations as required by independent claim 19.

7.       It follows that claims 2-13, and 15-17 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677